DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/30/2020 was acknowledged (see also non-final Office action dated 11/19/2020). Claims 34-39 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/30/2020.
Response to Amendment
The Amendment filed 02/19/2021 has been entered. Claims 1, 4, 15, 18, and 28 have been amended. Support for the amended claims can be found at least in the Drawings and Claims as filed on 05/03/2019. No new matter is presented. Claims 26, 27, and 33 have been cancelled. 
Objections to claims 4, 18, and 28 due to antecedent basis issues and informalities as asserted in the Office action dated 11/19/2020 are withdrawn since each has been overcome by the amendments to these claims.
Claims 1-25 and 28-32 remain pending and are examined on their merits within this Office action. The Restriction Requirement is maintained, and claims 34-39 were withdrawn per the election without traverse filed on 10/30/2020 (as reiterated above).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13, 16-24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (WO 2016/197109 A1, cited in the IDS filed 03 October 2019, with citations herein to English equivalent US 2018/0145383 A1) in view of Kitagawa et al. (US 2020/0266423 A1, as cited in the Office action dated 11/19/2020).
Regarding claim 1, Krishnan discloses an electrochemical cell (Krishnan [0031]) comprising: 
a cell housing (separate housing, Krishnan [0002], Fig. 1, and Krishnan claim 14) for retaining a volume of an electrolyte therein (ionically conductive medium, Krishnan [0002, 0031] and Krishnan claims 1 and 12), the cell housing having a bottom (Krishnan Fig. 1 shows at least a cell bottom which would be necessary for containing the ionically conductive medium as disclosed in [0031-0035]; 
at least one first battery electrode provided in the cell housing (metal fuel anode 510, Krishnan [0041] and Fig. 5); 
at least one second battery electrode provided in the cell housing (metal cathodes 512, Krishnan [0041] and Fig. 5); 
and an oxidant reduction electrode provided in the cell housing (“air/oxidant electrode”, Krishnan [0005]) 
with an interior surface contacting the electrolyte (central matrix of cells contain air electrodes 514 at boundaries, [0041] and Fig. 5) and an exterior surface for exposure to oxygen (Fig. 5; air electrodes 514 use of metal-air chemistry [0041] anticipates oxygen exposure); 
wherein said oxidant reduction electrode is oriented essentially orthogonally to said first and second battery electrodes, and wherein the oxidant reduction electrode is provided below the at least one first battery electrode and the at least one second battery electrode (Krishnan Fig. 5, 514 shown orthogonal to 510 and 512 with bottom of Fig. 5 viewed as the bottom of the cell) and adjacent to the bottom of the cell housing (thin electrode assembly shown in Krishnan 

Krishnan fails to explicitly disclose the cell housing having a top.
	Kitagawa, which is analogous in the art of air-metal batteries with liquid electrolyte, teaches a cell housing having a top and a bottom (casing 10, Kitagawa [0032] with both a top and a bottom of casing 10 shown in Kitagawa Fig. 1) for retaining a volume of an electrolyte therein (electrolytic solution 40, Kitagawa [0032] and Fig. 1). Although Krishnan is silent with regard to the cell housing having a “top”, such a feature is commonly known in the art as shown from Kitagawa. Modifying the cell housing taught by Krishnan to include a top as taught by Kitagawa predictably would have provided additional protection to the housing's contents. Furthermore, the simple substitution of one known element for another is within the ambit of a person with ordinary skill in the art and is likely to be obvious when predictable results are achieve; see MPEP 2143(B).  Therefore, it would have been obvious to one of ordinary skill in the art either to add a top to Krishnan's housing or simply to substitute Kitagawa's housing for Krishnan's.

	Assuming, arguendo, that it is Applicant’s position that Krishnan also fails to teach the cell housing having a bottom wherein the oxidant reduction electrode is adjacent to the bottom of the cell housing (without acquiescing to the merits of such position), Kitagawa also clearly shows the cell housing having a bottom positioned below the electrode assembly (bottom of casing 10, Kitagawa Fig. 1). A person with ordinary skill in the art would have found it obvious to modify this cell housing of Krishnan to include a bottom as taught by Kitagawa since both references teach housings 
Assuming, arguendo, that it is Applicant’s position that Krishnan fails to teach the oxidant reduction electrode is provided below the electrode assembly (without acquiescing to the merits of such position) – although Examiner noted above that the bottom of Krishnan Fig. 5 is viewed as being the bottom of the electrochemical cell and thus oxidant reduction electrode 514 is “below” the 510/512 electrode assembly – the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art; see MPEP 2144.04. Therefore, a person with ordinary skill in the art would have found it obvious to rearrange the oxidant electrode taught by Krishnan to place such “below” the first and second electrodes, additionally ensuring such were adjacent to the bottom of the housing, without yielding any unexpected results. 

Therefore, all limitations of instant claim 1 are rendered obvious by Krishnan in view of Kitagawa.

Regarding claim 2, modified Krishnan teaches the limitations of claim 1 above and teaches that the at least one first battery electrode and the at least one second battery electrode are part of an electrode assembly (510/512 assembly of Fig. 5, Ni-Zn matrix of [0041]), 
and wherein the electrode assembly is positioned apart from the oxidant reduction electrode, thereby defining a gap (Fig. 5 shows a gap between 514 and 510/512 assembly), 
and wherein said electrolyte is provided in the gap (Krishnan claims 1 and 12, ionically conductive medium communicates with both electrode assembly and air electrode).

Regarding claim 3, modified Krishnan teaches the limitations of claim 1 above and teaches that the electrolyte is an ionically conductive liquid electrolyte (Krishnan claim 10: the ionically conductive medium is an alkaline electrolyte; claim 13: “reservoir” of electrolyte; electrolyte “circulates” per [0005]).

	Regarding claim 4, modified Krishnan teaches the limitations of claim 1 above and teaches wherein oxidant reduction electrode is an air electrode (“air/oxidant electrode”, Krishnan [0005]; air electrode 514, Krishnan [0041]). Modified Krishnan fails to teach the electrochemical cell comprising an air chamber within the cell housing and the exterior surface of the air electrode facing the air chamber.
Kitagawa teaches an air chamber within the cell housing (Kitagawa [0035], air intake 11 within the boundaries of cell casing 10’s outer surface as shown in Kitagawa Fig. 8), and wherein oxidant reduction electrode is an air electrode (Kitagawa [0035], air electrode 20, Fig. 8) with an exterior surface thereof facing the air chamber (layer 20C of electrode 20 facing air intake 11, Kitagawa Fig. 8). Kitagawa [0035] teaches that air intake 11 facilitates the exposure of air electrode 20 to air and allows the diffusion of oxygen from the air which is needed during charging of the metal-air battery (see Kitagawa [0043, 0060]).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to further modify Krishnan to include the air chamber within the cell housing as taught by Kitagawa (air intake 11 adjacent to air electrode 20) with the motivation of achieving sufficient oxygen exposure at the face of the air electrode of Krishnan (air electrode 514) in order to charge the metal-air battery.  Thus, instant claim 4 is rendered obvious.

Regarding Claim 5, modified Krishnan teaches the limitations of claim 1 above and teaches that the at least one first battery electrode comprises a metal fuel (metal fuel electrodes 510, Krishnan [0041]) 
and is configured at least partially within the electrolyte (Krishnan claim 12, electrolyte is in communication with both electrode pairs).

Regarding Claim 6, modified Krishnan teaches the limitations of claim 5 above and teaches that the at least one first battery electrode comprises zinc (metal fuel e.g. zinc, Krishnan [0041])

Regarding Claim 8, modified Krishnan teaches the limitations of claim 1 above and teaches that said at least one first battery electrode comprises a plurality of first battery electrodes (a plurality of metal fuel electrodes 510, Krishnan [0041] and Fig. 5), 
and wherein the plurality of first battery electrodes are arranged in parallel planes (plurality of 510 in parallel planes as shown in Krishnan Fig. 5).

Regarding Claim 9, modified Krishnan teaches the limitations of claim 1 above and teaches a spacer between the at least one first battery electrode and the at least one second battery electrode (spacers 540, Krishnan [0041] and Fig. 5).

Regarding Claim 10, modified Krishnan teaches the limitations of claim 8 above and teaches that said at least one second battery electrode comprises a plurality of second battery electrodes (a plurality of metal cathodes 512, Krishnan [0041]), 
and wherein the plurality of second battery electrodes are arranged in parallel planes (plurality of 512 in parallel planes as shown in Krishnan Fig. 5).

Regarding Claim 11, modified Krishnan teaches the limitations of claim 10 above and teaches that at least one of the plurality of first battery electrodes is located between adjacent second battery electrodes (pluralities of 510 and 512 are provided in an alternating manner, Krishnan [0041] and Fig. 5).

Regarding Claim 12, modified Krishnan teaches the limitations of claim 11 above and teaches that spacers are located between adjacent first battery electrodes and the second battery electrodes (spacers 540 shown between first and second electrodes 510 and 512 in Krishnan Fig. 5).

Regarding Claim 13, modified Krishnan teaches the limitations of claim 12 above and teaches that the spacers are relatively spaced across the parallel planes of the first and second battery electrodes (540 shown spaced at intervals across planes between 510 and 512 in Krishnan Fig. 5).

Regarding Claim 16, modified Krishnan teaches the limitations of claim 10 above and teaches that the first battery electrodes and the second battery electrodes are part of an electrode assembly (Ni-Zn matrix, first sub-cell, Krishnan [0041]), 
wherein the first battery electrodes and second battery electrodes are arranged in an alternating manner in the electrode assembly, such that each first battery electrode is between adjacent second battery electrodes (pluralities of 510 and 512 are provided in an alternating manner, Krishnan [0041] and Fig. 5).

Regarding Claim 17, Krishnan modified Krishnan teaches the limitations of claim 16 above and teaches a second oxidant reduction electrode provided in the cell housing, the second oxidant reduction electrode having a second interior surface contacting the electrolyte and an exterior surface for exposure to oxygen (Krishnan Fig. 5 shows two air electrodes 514 at both top and bottom; per Krishnan [0041], air electrodes 514 may be provided at boundaries to the central Zn-Ni matrix).
Note that “for exposure to oxygen” is an intended use limitation, but exposure of the air-metal battery’s air electrode to oxygen is anticipated for functionality of the air-metal chemistry as disclosed in Krishnan [0041].

Regarding Claim 18, modified Krishnan teaches the limitations of claim 17 above and teaches the electrode assembly is spaced a first distance relative to the oxidant reduction electrode (Krishnan Fig. 5 assembly of 510/512 is shown spaced a distance from air electrode 514 at the bottom) 
and wherein the electrode assembly is spaced a second distance relative to the second oxidant electrode (Krishnan Fig. 5 assembly of 510/512 is shown spaced a distance from air electrode 514 at the top).

Regarding Claim 19, modified Krishnan teaches the limitations of claim 18 above but fails to teach that the first distance is different than the second distance. 
The change in form or shape, without any new or unexpected results, is an obvious engineering design; see MPEP 2144.04. Thus, changing the distances between the bottom versus top air electrodes 514 and assembly 510/512, without obtaining unexpected results regarding the functionality of the air electrodes, is within the ambit one with ordinary skill in the art. 
Thus, claim 19 is rendered obvious.

Regarding Claim 20, modified Krishnan teaches the limitations of claim 18 above but fails to teach that the first and second distances are between approximately 1 mm and approximately 15 mm, both inclusive. 

 A person with ordinary skill in the art could use routine optimization to find appropriate first and second distances between the air electrodes 514 and 510/512 electrode assembly of Krishnan, motivated by the teaching of Kitagawa to prevent dendrite growth; see MPEP 2144.05(II). If it is Applicant’s position the claimed distance range of 1-15mm would require more than routine optimization, Applicant is required to present evidence to support such a position. 

Regarding Claim 21, modified Krishnan teaches the limitations of claim 1 above but fails to teach the electrochemical cell further comprising an oxygen evolving electrode provided in the cell housing that is configured to provide oxygen bubbles for mixing the electrolyte in the cell housing.
Kitagawa teaches an oxygen evolving electrode (charging electrode 70 evolves oxygen, Kitagawa [0040]) provided in the cell housing (Kitagawa Figs. 3 and 8 shows electrode 70 within casing 10) that is configured to provide oxygen bubbles for mixing the electrolyte in the cell housing (Kitagawa [0043], generated oxygen becomes air bubbles in the electrolytic solution). Kitagawa teaches that this oxygen-evolving electrode 70 can have catalytic properties to promote charging of the metal-air battery [0040].
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the electrochemical cell disclosed by Krishnan to further include an oxygen-evolving electrode as taught by Kitagawa with the motivation of achieving promoted metal-air battery charging.
Thus, instant claim 21 is rendered obvious.

Regarding Claim 22, modified Krishnan teaches the limitations of claim 21 above but fails to explicitly teach that the oxygen evolving electrode is positioned horizontally and orthogonal to and below the first and second battery electrodes within the cell housing. 
Modified Krishnan does teach that the air electrode 514 is positioned horizontally and orthogonal to and below the first and second battery electrodes 510 and 512 (Krishnan Fig. 5). Modified Krishnan also teaches the oxygen-evolving electrode (Kitagawa element 70) being oriented in the same plane and relatively adjacent to the air electrode (Kitagawa element 20, see Kitagawa Figs. 3 and 8) in order to provide air bubbles near the air electrode to charge the metal-air battery (Kitagawa [0043]).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art, when including the oxygen-evolving electrode within the electrochemical cell as applied to claim 21, to orient the oxygen-evolving electrode (70 of Kitagawa) so that it is in the same plane as, and near, the air electrode (514 of Krishnan) to provide sufficient oxygen to the air electrode with the motivation of charging the battery. Thus, the resultant configuration would encompass the limitation of instant claim 22 in which the oxygen evolving electrode (70 of Kitagawa, within modified Krishnan) is positioned horizontally and orthogonal to and below the first and second battery electrodes within the cell housing (sufficiently near and in same orientation as 514 of Krishnan). Additionally, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art; see MPEP 2144.04.
Thus, instant claim 22 is rendered obvious.

Regarding Claim 23, modified Krishnan teaches the limitations of claim 1 above and teaches a plurality of first battery electrodes (plurality of metal fuel electrodes 510, Krishnan [0041] and Fig. 5),
a plurality of second battery electrodes (plurality of metal cathodes 512, Krishnan [0041] and Fig. 5),

wherein said plurality of first battery electrodes, said plurality of second battery electrodes and said plurality of spacers are attached to said assembly, wherein said spacers are positioned between each of the first and second battery electrodes (spacers 540 shown between first and second electrodes 510 and 512 in Krishnan Fig. 5), 
wherein said assembly is provided in the cell housing (separate housing, Krishnan [0002], Fig. 1, and Krishnan claim 14) and submerged, at least partially, within the electrolyte (Krishnan claim 1 and [0031], ionically conductive medium communicates with both electrode assembly and air electrode), 
and the cell further comprising a first terminal connected to the plurality of first battery electrodes (Krishnan [0039], Fig. 3 depicts a negative terminal)
and a second terminal connected to the plurality of second battery electrodes (Krishnan [0039], Fig. 3 depicts a positive terminal).

Regarding Claim 24, modified Krishnan teaches the limitations of claim 23 above and teaches the oxidant reduction electrode is a first oxidant reduction electrode (air electrode 514, Krishnan [0041] and Fig. 5) and wherein the cell further comprises 
a second oxidant electrode provided in the cell housing with an interior surface contacting the electrolyte (Krishnan Fig. 5 shows dual air electrodes 514 at the top and bottom; per Krishnan claim 1 and [0031], ionically conductive medium communicates with both electrode assembly and air electrode) and an exterior surface for exposure to oxygen (exposure to oxygen is anticipated for air electrodes to properly function with the air-metal chemistry disclosed in Krishnan [0041]), 

both of the first and second oxidant reduction electrodes being oriented essentially orthogonally to the at least one first and second battery electrodes (Krishnan Fig. 5, both electrodes 514 shown orthogonal/perpendicular to both 510 and 512 pluralities).
Note that “for exposure to oxygen” is an intended use limitation, but exposure of the air-metal battery’s air electrode to oxygen is anticipated for functionality of the air-metal chemistry as disclosed in Krishnan [0041].

Regarding Claim 28, modified Krishnan discloses the limitations of claim 1 above but fails to disclose that an oxygen evolving electrode is positioned above said air electrode and beneath said at least one first and second battery electrodes.
Kitagawa, which is analogous in the art of air-metal batteries with liquid electrolyte, teaches an oxygen evolving electrode (charging electrode 70 evolves oxygen, Kitagawa [0040]) and teaches the oxygen-evolving electrode being oriented in the same plane as the air electrode (Kitagawa air electrode 20, Fig. 8) and between the air electrode and the first battery electrode (metal negative electrode 30, see Kitagawa [0042], Figs. 3 and 8). Kitagawa teaches the oxygen-evolving electrode should be sufficiently near the air electrode in order to provide air bubbles to charge the metal-air battery (Kitagawa [0043]).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the electrochemical cell disclosed by Krishnan to further include an oxygen-evolving electrode as 
	Thus, instant claim 28 is rendered obvious.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2018/0145383 A1) and Kitagawa as applied to Claim 12 above, and further in view of Lex et al. (US 2014/0162096 A1, as cited in the Office action dated 11/19/2020).
Regarding Claim 14, modified Krishnan discloses the limitations of claim 12 above but fails to disclose that each spacer includes a number of openings therein to allow electrolyte to freely flow within the cell housing and between the first and second battery electrodes. 
Lex, which is analogous in the art of liquid electrolyte batteries in housings, teaches openings for fluid electrolytes in both the flow frames and in the spacers that separate electrodes in order to allow sufficient electrolyte flow and electrolyte/electrode contact (Lex [0048-0049]). 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the spacers disclosed Krishnan to include openings as taught by Lex with the motivation to .

Claims 7, 25, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2018/0145383 A1) and Kitagawa (US 2020/0266423 A1) as applied to Claims 1 and 23 above, and further in view of Friesen (U.S. Patent 9,269,995, cited in the instant application and the Office action, with citations herein to Pre-Grant Publication US 2012/0015264 A1).
Regarding Claim 7, modified Krishnan teaches the limitations of claim 1 above but fails to disclose the at least one first battery electrode comprises a screen.
	Friesen, which is analogous in the art of metal-air batteries with liquid electrolyte, teaches first and second battery electrodes (Friesen fuel electrode 12 and oxidant electrode 14, [0028]) and teaches that the fuel electrode 12 is a permeable screen [0029].
The simple substitution of one known element for another is obvious when predictable results are achieved; see MPEP 2143(B). It would have been obvious, at the time of filing, for a person having ordinary skill in the art to substitute the first battery electrode disclosed by Krishnan (metal fuel anode 510, Krishnan [0041]) for the first battery electrode taught by Friesen (fuel electrode 12, [0028-29]) to give this fuel electrode the form of a permeable screen while achieving predictable results of a functional first electrode. Therefore, instant claim 7 is rendered obvious.

Regarding Claim 25, modified Krishnan teaches the limitations of claim 23 above but fails to teach a second electrode assembly in the cell housing (the second assembly being analogous to the first assembly in other components already taught above).
Friesen teaches two electrochemical cells 10 each including a fuel electrode 12 and an oxidant electrode 14 that is spaced apart from the fuel electrode (Friesen [0028], Fig. 3). Using multiple batteries 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to duplicate the first electrode assembly taught by Krishnan to obtain a second electrode assembly in the cell housing to increase capacity of the electrochemical cell, said second electrode assembly comprising a plurality of first battery electrodes, a plurality of second battery electrodes, and a plurality of spacers, wherein said spacers are positioned between each of the first and second battery electrodes of the second electrode assembly, and wherein324852-8623-5285.v1Dkt. 87-REGAttorney Docket No.: 085378-0502372 said second electrode assembly is provided in the cell housing and submerged, at least partially, within the electrolyte (all limitations of the second electrode assembly meet those of the first electrode assembly as in claim 23 above since the second assembly is a duplicate of the first). 
Therefore, instant claim 25 is rendered obvious. 

Regarding Claim 29, modified Krishnan teaches the limitations of claim 1 above but fails to teach that the first battery electrode has a metal fuel electrodeposited thereon nor that the electrochemical cell further comprises a catch tray for locally oxidizing particles of the metal fuel that have fallen from the first battery electrode.
Friesen teaches a metal fuel anode 12 that can retain particles or ions of metal fuel through electrodeposition (Friesen [0029]) and teaches a catch tray 80 to catch and oxidize metal fuel particles that may fall from electrode 12 (Friesen [0006], [0046]). Friesen teaches that the catch tray is beneficial to prevent congestion or waste of the disconnected metal fuel particles and that such particles then get oxidized and re-deposited back onto the metal fuel electrode during recharging of the battery in order to increase battery longevity (Friesen abstract, [0004], [0032], [0059]).
 the electrochemical cell of Krishnan to include a catch tray element and to ensure the electrodeposition functionality of metal fuel back onto the first battery electrode, both as taught by Friesen, to arrive at both limitations of instant claim 29 with the motivation of achieving the benefits of less metal fuel waste and increased longevity of the battery. 
Therefore, all limitations of instant claim 29 are rendered obvious.

Regarding Claim 30, modified Krishnan teaches the limitations of claim 28 above but fails to teach that the first battery electrode has a metal fuel electrodeposited thereon, nor that the oxygen evolving electrode is also a catch tray for locally oxidizing particles of the metal fuel that have fallen from the first battery electrode. 
Friesen teaches a first battery electrode (metal fuel anode 12) that can retain particles or ions of metal fuel through electrodeposition (Friesen [0029]) and teaches a catch tray 80 to catch and oxidize metal fuel particles that may fall from electrode 12 (Friesen [0006], [0046]). Friesen also teaches that catch tray 80 is located below anode A and cathode C within the cell housing (Friesen Fig. 9), which is analogous to the location of the air electrode and oxygen-evolving electrode (at location 514 in Krishnan Fig. 5) of modified Krishnan as applied to claim 28. Friesen teaches that the functionalities of catching and oxidizing fallen metal fuel particles on the catch tray, then electrodepositing such back onto the first battery electrode, are beneficial to decrease fuel waste and increase battery longevity (Friesen abstract, [0004], [0032], [0059]).
Since the catch tray is analogous in functionality to the oxygen-evolving electrode (both have oxidizing properties within the air-metal battery, see Kitagawa [0040] and Friesen [0006, 0046]), are in analogous positions within the cell (see Krishnan Fig. 5 and Friesen Fig. 9), and can be made of the same material (electrode 70 can be made of nickel, Kitagawa [0040]; catch tray 80 formed from nickel, Friesen 
 Therefore, all limitations of instant claim 30 are rendered obvious.

Regarding Claim 31, modified Krishnan teaches the limitations of claim 30 above and teaches that the fuel metal is zinc (the plurality of metal fuel electrodes 510, e.g. Zn, Krishnan [0041]; this agrees with the functionalities between the first electrode electrodeposition of, and the air-evolving electrode/catch tray oxidation of, metal fuel particles as applied to claim 30 since Friesen also teaches zinc as a metal fuel in [0030]). 

Regarding Claim 32, modified Krishnan teaches the limitations of claim 31 above and teaches at least one second battery electrode has a reversible nickel species (metal cathodes 512, e.g. Ni, Krishnan [0041]; reversible cathode reaction taught in Krishnan [0043]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, 16-18, and 23-24 have been fully considered but are not persuasive. For reasons cited above within the 35 USC 103 rejection section of the present Office action, these claims are no longer anticipated by but are still rendered obvious by the prior art of record. To promote compact prosecution, Examiner has included back-up rejections arguendo within the Claim 1 section above to specifically address Applicant arguments on certain claim 1 limitations. Applicant’s arguments with respect to other dependent claims (excluding claim 15) 
Applicant’s arguments, see 13 of Remarks, filed 02/19/2021, with respect to amended Claim 15 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claim 15 have been withdrawn. 
Examiner notes that although non-elected Group II Claims 34-39 were mentioned within the Remarks (paragraph 2) dated 02/19/2021, no specific arguments were posed regarding these claims. The restriction requirement per the Office action dated 10/26/2020 is maintained, and as noted above, only claims drawn to Group I (elected without traverse on 10/30/2020) were examined on their merits. (See MPEP 821.04(b) regarding rejoinder of Process claims requiring an allowable Product, which does not yet apply in the instant case.)

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the references cited above teach toward the addition of a separate module, within the cell housing, containing the air chamber and the air electrode which is submerged within electrolyte. A thorough search was performed, but no further prior art references were found which suggest modifying the electrochemical cell to further include an oxidant reduction module in the same configuration within the cell as that disclosed by instant claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Englert (US 2017/0170451 A1) is analogous in the art of metal air batteries and teaches an air chamber (9, Englert Fig. 1 and [0046, 0071]) within the cell housing (2, Englert Fig. 1 and [0069-0071]) and contacting the exterior surface of the air electrode (cathode 7, Englert Fig. 1 and [0046, 0069]). Englert teaches that such a configuration is beneficial to promote the flow of oxygen to the air cathode (Englert [0046, 0071]). 
Jin (US 2017/0352936 A1) teaches a metal air battery with an air electrode and an air carrier but does not teach these elements in a separate module and does not teach submersion within an electrolyte liquid common to both negative and positives electrodes. See Jin [0008] and Fig. 2.
Takahashi et al. (US 2020/0280064 A1) teaches an air electrode with and exterior surface contacting an air chamber (features 6 and 7 in Takahashi Fig. 1), but teaches that a liquid electrolyte is isolated from this air chamber (Takahashi [0022]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                       

/Magali P Slawski/Primary Examiner, Art Unit 1721